DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities and should be amended as follows: 
“1. A cannula system for accessing a target site within [[the]] a brain of a patient, said system comprising: a cannula comprising a resiliently expandable tube, said cannula having a distal end adapted for insertion into the brain of the patient and a proximal end; and an insertion tube having a first length and adapted for insertion into the brain of the patient; wherein the cannula is compressible to a small diameter configuration to fit inside the insertion tube, and expandable to an unconstrained large diameter configuration
Claim 2 is objected to because of the following informalities:  In Line 3, a comma should be added after the word “cannula”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  In Line 4, the word “larger” should be replaced with the word --large--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities and should be amended as follows:  “4. The cannula system of claim 3 further comprising: an obturator having a proximal end, [[and]] a distal end,and a rod segment when the cannula is in the [[compressible]] small diameter configuration.” Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  In Line 2, the word “soli-” should be replaced with the word --solid---. In Line 3, the word --wall-- should be added before the word “apertures” and further in Line 3 the limitation “in its walls” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US PG Pub No. 2009/0048622) in view of Segesser (US PG Pub No. 2002/0010440).
Regarding Claim 1, Wilson discloses a cannula system (Figs. 1-3 & 7-13) capable of accessing a target site within a brain of a patient (Abstract, Paragraphs [0010-0012]), said system comprising: a cannula (obturator 14, Fig. 1, Paragraph [0052]), said cannula having a distal end (dilating tip end 30, Paragraph [0054]) adapted for insertion into the brain of the patient (Figs. 8-9) and a proximal end (end at handle 26); and an insertion tube (cannula 12, Fig. 1, Paragraphs [0052 & 0054]) having a first 
Wilson does not disclose that the cannula comprises a resiliently expandable tube, wherein the cannula is compressible to a small diameter configuration to fit inside the insertion tube, and expandable to an unconstrained large diameter configuration. 
Segesser discloses a flexible high performance cannula (6, Figs. 1A- 4, Paragraphs [0004-0008, 0025, 0032-0046]), wherein the cannula body (5) is made of any flexible, deformable, moldable material (Paragraph [0034, 0037]) that can be altered to allow the diameter of the lumen (5) to be varied such that upon termination of the alteration, the diameter of the lumen is returned to its normal profile conformation (Paragraph [0004]). Segesser further discloses in Paragraph [0035-0037] that “the cannula may also comprise one or more mechanisms that allow the diameter of the lumen 5 to be varied.  Such mechanisms may, for example, be coils; springs; extensible, compressible, or releasable wings; foils; folds; and/or cages.  One skilled in the art will recognize that other suitable mechanisms may also be employed.  In one embodiment, the mechanism, when activated, serves to place the cannula 6 in its low profile confirmation, thereby decreasing the diameter of the lumen 5.  Upon release of the mechanism, the cannula 6 either returns to its normal profile conformation or expands to the diameter of the surrounding vessel or environment.  In an alternate embodiment, the activated mechanism(s) maintains the cannula 6 in its normal profile conformation.  In this embodiment, upon release of the mechanism, the cannula 6 is placed in its stretched conformation, thereby decreasing the diameter of the lumen 5. “The cannula body 4 may be made out of any flexible material that allows the diameter 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the obturator of the system of Wilson to be made from a flexible, deformable material as taught by Segesser in order to allow the lumen diameter to be varied/altered for more flexibility in conforming to adjacent tissue and various diameters of surgical instruments inserted therein during various surgical procedures. 
Regarding Claim 2, the combination of Wilson and Segesser discloses the claimed invention as stated above in claim 1, and Wilson further discloses a post (probe 16, Fig. 1) disposed at the proximal end of the cannula (Fig. 3) and extending proximally from the cannula (Fig. 3), wherein the post has a second length (entire length of 16, Fig. 1) longer than the first length of the insertion tube (Figs. 7-9).
Regarding Claim 7, the combination of Wilson and Segesser discloses the claimed invention as stated above in claim 1, and Wilson further discloses wherein the resiliently expandable tube is selected from the group consisting of a solid-walled tube, .

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject 
matter:  Claims 3-6 have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, and there is no reasonable motivation to modify the art of record to have these features. The system of Wilson fails to disclose an extraction tube, and teaches that the obturator is removed while leaving the cannula in place as seen in Figs. 9-10; thus there is no need for a separate tube to facilitate extracting the obturator and providing an extraction tube having a diameter smaller than the cannula used for extracting would interfere with the placement and purpose of the cannula. Thus providing Wilson with the claimed features would destroy the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775